/6*7S*fH
  ORIGINAL                 no. * - a-w^-a             ,m^mmimm,
                                 ZflThtE                   MAR 06 2015




                              FHJS72fl,7£Zft5


                                  ftpptllOnf             C0URTOF CRIMINALAPPEALS
                                                               MAR 09 23
                                   IS.
                                                             Abel Acosta, Clerk
                           THE STfflB op 7£Zft$


               On Flfpenl in tease % \3~tlW
         Cfimml Oisiriti Court,                             IT1TH£

                       com op tRimm




                  UJTlX.zfiM fMLSmZEV
                           flppeWmt
                             VS.

                      THEJTfl7£df7£KflL5
                             Appellee

              On Appeal in tee Jk 13-i1??/?
        trtminnl District £ourf; JzPPersw County lexfis

                                                                 -J—?




                Petition For flb&retionary fleiaeuj
To 7/»e Honornhk CouH '-

         •tJillim PftulSemien, O&PencW in CnuseWo. 13-/7W9 in
the driminnl District teort,JePPzcsori Coorrhj, 7e^m, John Jtei/ens,
JoMt /Vesfcfojq, Mt\ Appeal for the Court of ftppds, respectftV/«
<5ubmVt tte Petition Por Oistretion Reiz/euJ to the Court for ihe
purpose op Rppeftlinq h& toft i/ycf/bn Sexonl ftssftuit
          For botWQfiitn&jihtparties uill bereFerrWfoAs
u0ePembf':' find the"Stfttc.n
                           TpbleoP Contents
TAbleoPCir(Wi'eu),^                          p0).3
Arooment,,,                                      P9^°
Pr^ecM                                           P3-30
Rpjpenclir                      Xnfe^oP 'ft uiWi-Hes
flrbetter i/.S-Jflkiq7e#Crim. W,tf(«S.uJ.rlW          PS **-
nrtick^.^uaca                                         pg^^i
Bales i/, Stmes,(c^uUdW                               M***
Bell t sfnte, Wtf. (J. Id 720                        pd, j>a
J3ufrel)i/,5t^5^ &u).^ W                             #m
Cmm\m$\ftduQH                        f$,is
 Du€fUClil(Jefon,|5l fothw                          pg,U
611 Ki nJ i/. Stfife, W S. U. Ad feW                f5'^
&n,33i F.SufpjW*                     n%C[
breenv.Strtt^lXS.ti.^Wl          -                  ft.*!
Hflrrell v. $frt/e,m S.u).Ad 154                    p^4
JncKson t/5+Bte *n9s.i/U(fto7e^.tri^.£r?X,;jjLS,a). W       P9« ^2-
Bubi'od, StNts uolS.Uxi 492                            p3-1Lt
RiwmelU trttlk S90 FM 103                              P^/**
fiu-lherPofd)tf.-Stme., 1H ler, Crimen; MS. (A 1151 Pd^\
St\\tY\^\flSmt}nb7tz,i^rY)lx^5,}^ti5U35rl           P3'^
Sir)\\hv.?m\p,H55US.Xo% ]0X5M^0;^L'^^^ ?5'rLl
Sm)iH$i^M7e?lrim.5l\;m Settle                         P3g5.uUTi            pg-a*
UilKerson t/, 5tnie, 73d?S.uJ,^              wM
tJolPiAfiriGfln^mF^eJW                       P3-'^
(Jood (/, 2.Ahffte>nfcK,5l8 F^cl 92o         f>g. 22




                                  page 3
                       oral fluent.
         If is humbl revested ttmt Oral RfQument should be
permitted for this pefitiotf por Discretions fth/i&drfnclm widens
oPPfictt presented herein, beton&roed under liberalao/delinesse/
forth nn8 bound bu mi under the IfliADefendnnt is mnh rt tauinm)
(n Into, without comW^blesMls of learned counsel who onri setK
justice, Dependent Jin's yet to reee^e flttessto the entire, wntmtl
redjomsoP the tn'n! nor%6 defendant hfldenoujh time to diligently
fesenrch the Into to raise the proper*? rounds oferror Ant x round
in % portion oPrnj trm) record XreC/Wed




                               pngeLf
                    itatementof The Case

                        TimortofTHtmt


           This is An Appenlprom DependAnt!s conwd/on for the offense
of sc^jbI assault
           DePendnrvf uJas eV\firaed fcu inPormntiori For the eFfense oP
         Assault ptteqedlu otioff'm ©nornbout tWember n,%Ji;in
Jefferson Countu,TeXAS; iC/erK's ffecorcl^pq.^Oefendfint Oeofestedflni
received njury trial an13A
Defendant tiwhj gfli/e ftot/ce opfypefll©n TWe^ber^w;C-leWj
Record pj,lO.




                                 pn^5
                Statement of Procedural Histoftj
     i)0n the H^Smof fio\iemhtf}m3)t)\6 cnse wertt /o tm)m the
trWm\ DisWc-itourfafJePPersw County, TeznS.
         $ TVvetftsetJftS staled ltiZSmt*PT&te (/AUJUiBW
PttOLSjE'fnjf'Mfld numbered i3-n9il
         •3) DePendnnti/Jns eont/teted op       Assault^
fopiPtq PiiM55)qeflfS Confinement in the Texas' % firfmenfop
Criminal Justfce-Xnstitutiona) Division onfiouewberbjXoti.
          4)^6tfC£©PpppeflluJfl5jii/ertc)nfl0verwberA^ft0l3.
          5) OePen^anti Pirsf motion to zxtend the time ftr Piling ihe
Pro-Se ftopellfln+Is l3r'iePaJA5 Piled flnhmnteb by Terrence Aot
Holme5^n jfuneiOjADW; DePendnntb fltfofneu, at rh»tt/me forbidnpped
           l&)9ePen(Jant!s Appeal ^t/orneq 5t;bfwit/ef; 0eFendanf request ftr emergency
ertendfon tp Pile due to ezMjent eireumStnnces to Pile pro-se bffcP
uJas denied,
             lo) On or About 6doberx\^;dePenSr\nt FeceiVed notifies
tion thecftSe(j/lli^submft/ed to the ewrf uJithwlorn\ Argument

                                  pageic